As filed with the Securities and Exchange Commission on September 7, 2012. File No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNITED COMMUNITY BANKS, INC. (Exact Name of Registrant as Specified in its Charter) Georgia (State or Other Jurisdiction of Incorporation or Organization) 58-1807304 (I.R.S. Employer Identification Number) 125 Highway 515 East Blairsville, Georgia 30512 (Address of Issuer’s Principal Executive Offices) United Community Banks, Inc. Profit Sharing Plan (Full Title of the Plan) Mr. Jimmy C. Tallent President and Chief Executive Officer 125 Highway 515 East Blairsville, Georgia 30512 (706) 781-2265 (Name, Address and Telephone Number, Including Area Code, of Agent for Service) Copies to: James W. Stevens Kilpatrick Townsend & Stockton LLP 1100 Peachtree Street, Suite 2800 Atlanta, Georgia 30309-4530 (404) 815-6500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer þ Non-accelerated filero Smaller reporting company o (Do not check if smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $1.00 per share 1,000,000 (1) $8.01 (2) Participation Interests in United Community Banks, Inc. Profit Sharing Plan (1)In addition, pursuant to Rule 416(c) under the Securities Act of 1933, as amended, this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan described herein.In addition, pursuant to Rule 416(a) of the Securities Act of 1933, as amended, this Registration Statement also covers any additional shares of common stock of the registrant as may be issuable in the event of a stock dividend, stock split, recapitalization, or other similar changes in the capital structure, merger, consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial or complete liquidation, or other distribution of assets, issuance of rights or warrants to purchase securities, or any other corporate transaction or event having an effect similar to any of the foregoing. (2)Determined in accordance with Rule 457(c) and (h) of the Securities Act of 1933, as amended.The proposed maximum aggregate offering price and amount of registration fee are based on $8.01, the average of the high and low price on the Nasdaq Global Select Market on August 31, 2012. (3)Pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan described herein. (4)Not applicable. 2 United Community Banks, Inc. (the “Company”) files this Registration Statement on Form S-8 in connection with the United Community Banks, Inc. Profit Sharing Plan (the “Plan”) to increase the number of shares of common stock that may be issued under the Plan.The shares authorized under the Plan have been increased by 1,000,000 shares.The Company previously filed a registration statement on Form S-8 (File No. 333-167187) covering 400,000 shares of the Company’s common stock authorized for issuance under the Plan, a registration statement on Form S-8 (File No. 333-159989) covering 100,000 shares of the Company’s common stock authorized for issuance under the Plan, a registration statement on Form S-8 (File No. 333-145027) covering 100,000 shares of the Company’s common stock authorized for issuance under the Plan, and a registration statement on Form S-8 (File No. 333-86876) covering 120,000 shares of the Company’s common stock for issuance under the Plan, all as adjusted for stock splits and stock dividends (the “Prior Registration Statements”).The Prior Registration Statements continue and remain effective as to those shares registered thereunder. INCORPORATION OF PRIOR REGISTRATION STATEMENTS BY REFERENCE Pursuant to General Instruction E to Form S-8, the Company hereby incorporates by reference into this Registration Statement the contents of the Prior Registration Statements, including all amendments, attachments and exhibits thereto. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 8.
